the contract also required respondent to "afford its best efforts in
                 rebilling," respondent presented evidence that it made a cost-benefit
                 assessment and determined that rebilling would not be feasible, making
                 summary judgment proper on appellant's breach of contract and bad faith
                 claims, which were grounded on respondent's decision not to rebill. 1 And
                 because the parties had a valid written contract, summary judgment was
                 also appropriate on appellant's unjust enrichment claim.     Leasepartners
                 Corp. v. Robert L. Brooks Trust,   113 Nev. 747, 755, 942 P.2d 182, 187
                 (1997) (noting that "[a]n action based on a theory of unjust enrichment is
                 not available when there is an express, written contract"). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.


                                           Anit
                                         Parraguirre


                 Douglas                                   Cherry

                 cc: Hon. Kenneth C. Cory, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Law Office of Malik W. Ahmad
                      Jolley Urga Wirth Woodbury & Little
                      Eighth District Court Clerk


                       1 We  likewise are not persuaded by appellant's alternative argument
                 that the contract was ambiguous by virtue of giving respondent both the
                 discretion to rebill and requiring it to use its best efforts. Galardi, 129
                 Nev. Adv. Op. 33, 301 P.3d at 366 (noting that a contract will not be
                 considered ambiguous "simply because the parties disagree on how to
                 interpret" it).

                        We have considered appellant's remaining arguments and conclude
                 that they do not warrant reversal.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e